UNPUBLISHED


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1857



CHRISTOPHER PETITO; STEPHEN C. SIEBER; RONALD WILLIAMS,

                Plaintiffs - Appellants,

          v.

THE WASHINGTON POST COMPANIES; WILLIAMS & CONNOLLY LLP;
ANGIE’S LIST; JEANNE CROUSE; LEANDER BARNHILL; CHERYL ROSE;
JAMES HOFFMAN; OFFIT/KIRMAN; KEITH HAVENS; CLARKSON MCDOW;
ICE MILLER, LLP; BRACEWELL AND GIULIANI, LLP; PAUL POGUE;
THOMAS MEADOWS; JOHN KELLY; DISTRICT OF COLUMBIA; ROBERT
HARRIS; JOHN POOLE; TODD JOHANNSEN; MONICA HAMMOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-01314-RWT)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Petito; Stephen Charles Sieber; Ronald Williams,
Appellants Pro Se.    Kevin Hardy, Lynda Schuler, WILLIAMS &
CONNOLLY, LLP, Washington, D.C.; George A. Gasper, Michael A.
Wukmer, ICE MILLER, LLP, Indianapolis, Indiana; Shelby J.
Kelley, BRACEWELL & GIULIANI, LLP, Washington, D.C.; Neil R.
White, Assistant United States Attorney, Greenbelt, Maryland;
James Martin Hoffman, OFFIT KURMAN, PA, Bethesda, Maryland;
James C. McKay, Jr., OFFICE OF THE ATTORNEY GENERAL FOR THE
DISTRICT OF COLUMBIA, Washington, D.C.; Charles Cate, HANNON LAW
GROUP, LLP, Washington, D.C., for Appellees; Keith Ryan Havens,
John Poole, Monica Hammock, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Christopher       Petito,        Stephen   Sieber,     and     Ronald

Williams appeal from the district court’s order affirming the

bankruptcy court’s order dismissing their complaint.                         We have

reviewed the record on appeal and the informal briefs filed by

the   parties     and    find     no   reversible     error.    Accordingly,        we

affirm for the reasons stated by the district court.                        Petito v.

The Washington Post Companies, No. 8:11-cv-01314-RWT (D. Md.,

July 8, 2011).           We deny the motion to recuse the lower court

judges    and    deny    the     motion    to    consolidate   this   appeal       with

Appeal No. 11-2208.             We dispense with oral argument because the

facts    and    legal    contentions       are    adequately   presented      in    the

materials       before    the    court    and    argument   would     not    aid    the

decisional process.

                                                                            AFFIRMED




                                            3